Mr. Justice Robb
delivered the opinion of the Court:
The jury having accepted the plaintiff’s evidence as against that of the defendant, the only question before us is whether that evidence was sufficient to establish a contract or hiring for one year. There was evidence of a preliminary meeting of these incorporators, and evidence tending to show that it was there tentatively understood and agreed that plaintiff was to be employed by the corporation when formed for at least one year. The organization of the corporation closely followed this preliminary meeting, and the record of the proceedings of the first meeting, which we must here accent as correct, is in harmony with said tentative agreement. “While the general rule undoubtedly is that a hiring at so much per year, without more, is an indefinite hiring, that rule gives way when the surrounding facts and circumstances show a different intention of the parties,!) Here, according to said minutes, plaintiff was to devote his entire' time to the business, and receive as compensation “$1,000 for the first year.” The manner in which payment was to be made also indicates that a hiring for the full term was intended. In E. I. DuPont Co. v. Waddell, 101 C. C. A. 335, 178 Fed. 407, a case very similar to this in its facts, the question as to the duration of the term had been submitted to the jury, and the appellate court sustained the action of the trial court in so doing. It was ruled that the commencement and duration of service under a contract of employment is controlled by the intention of the parties as gathered from the terms of the contract and the surrounding circumstances, the burden of proof, of course, being upon the plaintiff. In King v. Seaboard Air Line R. Co. 140 N. C. 433, 53 S. E. 237, it was held that a telegram: “Can offer you extra force at $65 per month. Will want you at once to ditch D. & N. Road and R. & G. Answer quick. Job will last all the year,” — constituted an offer of em*143ployment for tbe remainder of tbe year, which became binding upon acceptance. The present is a stronger case for the plaintiff', in our opinion, than was that. In McCullough Iron Co. v. Carpenter, 67 Md. 554, 11 Atl. 176, after stating the general rule to be that “an indefinite hiring is prima facie a hiring at will,” and that a hiring at so much per week, month, or year “no time being specified, does not of itself make more than an indefinite hiring,” it was held competent for the parties to show mutual understanding as to the duration of the term of employment. In the case of Orr v. Ward, 73 Ill. 318, relied upon by appellant, the plaintiff relied solely upon the terms of a written contract, which the court held did not sustain his contention. In the present case, the plaintiff’s testimony is supported not only by the corporate records, but by the surrounding facts and circumstances. His evidence as a whole we think fully justified the court in submitting the case to the jury.
Judgment will therefore be affirmed, with costs. Affirmed.